NO. 12-11-00024-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

JEFFREY L. WEINSTEIN,                                     §     APPEAL FROM THE
WEINSTEIN LAW FIRM/
JEFFREY L. WEINSTEIN, P.C.,
AND JAMES H. OWEN,
APPELLANTS                                                §     COUNTY COURT AT LAW #3

V.

PELTIER ENTERPRISES, INC.,
d/b/a PELTIER NISSAN,
APPELLEE                                                  §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants Jeffrey L. Weinstein and Weinstein Law Firm/Jeffrey L. Weinstein, P.C., and
Appellee, Peltier Enterprises, Inc., d/b/a Peltier Nissan, have filed an agreed joint motion to
dismiss the Weinstein Appellants from the appeal. In their motion, the parties state that they
have reached a resolution of their dispute and no longer wish to pursue the appeal. Because the
parties to the motion have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed as to Appellants Jeffrey L. Weinstein and
Weinstein Law Firm/Jeffrey L. Weinstein, P.C. As to Appellant, James H. Owen, the appeal
remains pending on this court’s docket.
Opinion delivered May 25, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)